Case 2:19-cv-12745-NGE-EAS ECF No. 15, PageID.854 Filed 12/28/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


FRANCINE WALKER,
                                                     Case No. 19-12745
        Plaintiff,
v.                                                   Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

        Defendant.
                           /

         ORDER AND OPINION ACCEPTING THE MAGISTRATE JUDGE’S
          DECEMBER 7, 2020 REPORT AND RECOMMENDATION [14]

     Pending before the Court is the magistrate judge’s December 7, 2020 report and

recommendation (ECF No. 14). The magistrate judge recommends that the Court deny

Plaintiff’s motion for summary judgment and grant Defendant’s motion for summary

judgment. The Court is fully advised in the premises and has reviewed the record and

the pleadings.       Neither party filed objections to the magistrate judge’s report and

recommendation. “[T]he failure to object to the magistrate judge’s report[] releases the

Court from its duty to independently review the matter.” Hall v. Rawal, 09-10933, 2012

WL 3639070, at *1 (E.D.Mich. Aug. 24, 2012) (citation omitted). The Court nevertheless

agrees with the magistrate judge’s recommendation. The Court therefore ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation GRANTS Defendant’s

motion for summary judgment, DENIES Plaintiff’s motion for summary judgment, and

AFFIRMS the decision of the Commissioner of Social Security.

     It is further ordered that Plaintiff's complaint is hereby DISMISSED with prejudice.

                                             1
Case 2:19-cv-12745-NGE-EAS ECF No. 15, PageID.855 Filed 12/28/20 Page 2 of 2




     SO ORDERED.


                                               s/Nancy G. Edmunds
                                               Nancy G. Edmunds
                                               United States District Judge

Dated: December 28, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 28, 2020, by electronic and/or ordinary mail.

                                               s/Lisa Bartlett
                                               Case Manager




                                           2
